UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 09-4783


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

LATANYA GARCIA,

                  Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg.    Irene M. Keeley,
District Judge. (1:07-cr-00050-IMK-JSK-5)


Submitted:   October 7, 2010                 Decided:   February 10, 2011


Before MOTZ, DUNCAN, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


De’Andra N. Burton, BURTON LAW OFFICE, Morgantown, West
Virginia, for Appellant. Betsy C. Jividen, Acting United States
Attorney, Shawn Angus Morgan, Assistant United States Attorney,
Clarksburg, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Latanya Garcia was convicted by a jury of conspiracy

to obstruct justice in violation of 18 U.S.C. § 371 (2006), and

aiding and abetting the obstruction of justice in violation of

18 U.S.C. §§ 2, 1512(c) (2006).             She was sentenced to twenty-

four months’ imprisonment.        Garcia’s counsel has filed a brief

pursuant to Anders v. California, 368 U.S. 738 (1967), asserting

that there are no meritorious issues for appeal, but questioning

whether   there     was     sufficient      evidence      to   support     the

convictions.      Garcia, informed of her right to file a pro se

brief, has not done so.       We affirm.

          This court reviews de novo challenges to sufficiency

of the evidence.     United States v. Kelly, 510 F.3d 433, 440 (4th

Cir. 2007).       A jury verdict “must be sustained if there is

substantial    evidence,    taking    the   view   most   favorable   to   the

Government, to support it.”          Glasser v. United States, 315 U.S.

60, 80 (1942); see United States v. Burgos, 94 F.3d 849, 862

(4th Cir. 1996) (en banc).           Substantial evidence is “evidence

that a reasonable finder of fact could accept as adequate and

sufficient to support a conclusion of a defendant’s guilt beyond

a reasonable doubt.”       Burgos, 94 F.3d at 862.

          To support a conviction for obstruction of justice,

the Government must prove: (1) a pending judicial proceeding;

(2) that the defendant had knowledge of the pending proceeding;

                                      2
and (3) that the defendant acted “with the intent to influence,

obstruct, or impede that proceeding in its due administration of

justice.”        United States v. Grubb, 11 F.3d 426, 437 (4th Cir.

1993).

            In order to prove a conspiracy to obstruct justice,

the Government must show: (1) an agreement between two or more

people to obstruct justice; (2) willing participation in the

agreement by the defendant; and (3) an overt act in furtherance

of the agreement.          See United States v. Singh, 518 F.3d 236, 248

(4th Cir. 2008); United States v. Edwards, 188 F.3d 230, 234

(4th Cir. 1999).           A defendant’s participation in a conspiracy

may be shown by circumstantial evidence indicating that he or

she agreed with one or more others to commit a crime.                               Burgos,

94 F.3d at 857; see United States v. Kennedy, 32 F.3d 1248, 1255

(4th     Cir.    1993)     (“[T]he        government          may    use    circumstantial

evidence        to   establish        a    defendant’s              participation    in     a

conspiracy.”).

            After reviewing the record, we conclude that there was

sufficient evidence presented at trial from which the jury could

conclude that Garcia was guilty beyond a reasonable doubt of

conspiracy to obstruct justice.

            “To      prove      the   crime         of    aiding      and   abetting,     the

government       must    show    that     the       defendant       knowingly    associated

[her]self       with     and    participated             in   the     criminal   venture.”

                                                3
United States v. Kingrea, 573 F.3d 186, 197 (4th Cir. 2009)

(internal quotation marks omitted).                          The Government establishes

association by showing that the defendant participated in the

criminal intent of the principal, which requires the defendant

to   be    aware         of    the     principal’s           criminal          intent    and     the

lawlessness         of     his    acts.            Id.        The    defendant          need     not

participate         in        every     stage          of    the    unlawful          activities;

participation at some stage along with knowledge of the result

and an intent to effectuate that result is sufficient.                                       United

States v. Wilson, 135 F.3d 291, 305 (4th Cir. 1998).                                    Intent may

be   proven     by       the    surrounding         facts     and    circumstances.              See

United    States         v.    Bolden,    325       F.3d     471,    494       (4th   Cir.      2003)

(“[T]he question of one’s intent is not measured by a psychic

reading of the defendant’s mind but by the surrounding facts and

circumstances;            i.e.,        circumstantial              evidence.”)           (internal

quotation marks and alterations omitted).                                 “The same evidence

establishing         a    defendant’s        participation           in    a    conspiracy        may

support    a       conclusion         that     a    defendant        participated          in    the

principal’s         unlawful          intent       [to      obstruct      justice],        thereby

proving guilt of aiding and abetting as well.”                                  Burgos, 94 F.3d

at 873.

              We     have      reviewed      the       record      and    conclude       that    the

evidence       supporting         Garcia’s          conviction           for     conspiracy       to

obstruct justice is also sufficient to support her conviction

                                                   4
for     aiding     and     abetting       the     obstruction             of     justice.

Accordingly, we affirm Garcia’s convictions.

            In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.     We    therefore      affirm    the    district       court’s        judgment.

This court requires that counsel inform her client in writing of

her right to petition the Supreme Court of the United States for

further    review.       If    the   client     requests       that   a     petition    be

filed,    but    counsel      believes    that    such     a    petition        would   be

frivolous, then counsel may move in this court for leave to

withdraw from representation.             Counsel’s motion must state that

a copy thereof was served on the client.

            We dispense with oral argument because the facts and

legal    contentions     are    adequately       presented       in   the       materials

before    the    court   and    argument      would   not      aid    the      decisional

process.

                                                                                 AFFIRMED




                                          5